Citation Nr: 9909852	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-47 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

Entitlement to service connection for a back disorder and for 
peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

According to a report from the National Personnel Records 
Center, the veteran had active service from February 1952 to 
April 1965.  However, it is noted that the veteran himself, 
in his initial claim, reported that his service was from May 
1954 to April 1965.  Furthermore, the Board notes that the 
veteran's service medical records span from May 1954 to April 
1965, and on enlistment examination in May 1954, the veteran 
reported no prior military service.  Therefore, the Board 
states that the veteran's verified service spans from May 
1954 to April 1965.

In July 1993, the veteran claimed service connection for a 
number of disorders including a back injury.  This appeal 
arises from a February 1994 rating decision of the Newark, 
New Jersey, Regional Office (RO) that granted service 
connection for residuals of a left ankle fracture, and 
assigned a noncompensable evaluation, and denied service 
connection for generalized arthritis, rheumatoid arthritis, a 
back disorder including degenerative joint disease, bilateral 
peripheral neuropathy of the lower extremities, a knee 
disorder, and calcaneal spurs of the feet.  In an October 
1994 Notice of Disagreement, the veteran indicated that he 
did not wish to appeal the denial of service connection for 
calcaneal spurs or for peripheral neuropathy of the right 
lower extremity, but that he did wish to pursue an appeal of 
the denial of service connection for rheumatoid arthritis, 
peripheral neuropathy of the left lower extremity secondary 
to the ankle injury, and residuals of a back injury, and the 
evaluation assigned the left ankle disability.

In a July 1996 decision by the Board of Veterans' Appeals 
(Board), the claim for service connection for rheumatoid 
arthritis was denied.  The issue of the evaluation of the 
left ankle disability was remanded for further development of 
the evidence and the issues of service connection for a back 
disorder and for peripheral neuropathy of the left lower 
extremity were remanded for determinations as to well 
groundedness.  In a September 1998 rating decision, the left 
ankle disability was assigned a 20 percent evaluation and 
service connection was again denied for a back disorder and 
for peripheral neuropathy of the left lower extremity.  In a 
document filed in September 1998, the veteran indicated 
satisfaction with the evaluation assigned the left ankle 
disability and withdrew that issue from appeal.

During the pendency of this appeal, the veteran moved to West 
Virginia and his file was transferred to the Huntington RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  Although the veteran was treated for one incidence of 
muscle strain involving his back in service, there is no 
competent evidence of record of any residual back disorder as 
a result of the veteran's service.

3.  Although the veteran is currently diagnosed with 
degenerative joint disease or osteoarthritis of the cervical 
and lumbar spine, there is no competent evidence of record of 
a nexus between the currently diagnosed back disorder and the 
veteran's service or any incident therein.

4.  The veteran has not submitted competent evidence 
sufficient to show that he currently has a back disorder due 
to disease or injury in service.

5.  Although the veteran is currently diagnosed with 
peripheral neuropathy likely secondary to diabetes mellitus, 
there is no competent evidence of record of a nexus between 
the currently diagnosed peripheral neuropathy and the 
veteran's service or any incident therein.

6.  The veteran has not submitted competent evidence 
sufficient to show that he currently has peripheral 
neuropathy due to disease or injury in service.


CONCLUSIONS OF LAW

The claims for service connection for a back disorder and for 
peripheral neuropathy of the left lower extremity are not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

A careful review of the veteran's service medical records 
indicates that upon enlistment examination, in May 1954, he 
reported a history of scarlet fever prior to service.  
However, no residuals were reported.  All findings regarding 
the back and the extremities were normal.  In November 1958, 
the veteran complained of heavy lifting the day before and 
current back pain at about T4.  An examination revealed mild 
paravertebral tenderness, minimal swelling, and good muscle 
strength without spasm.  The assessment was muscle strain.  
There were no reported subsequent complaints regarding the 
back.  In April 1961, the veteran was treated for a left 
ankle sprain, but there were no residual subsequent 
complaints.  The veteran underwent subsequent examinations in 
June 1961, August 1963, and April 1965, and on each of these 
examination, he had no pertinent complaints regarding the 
back and all pertinent findings were negative.  It is noted, 
however, that in August 1963 the veteran was treated for 
complaints of morning pain and stiffness involving the 
metacarpal-phalangeal joints for the past month.  As a risk 
factor, it was noted that the veteran had previously had 
scarlet fever.  There was an assessment of early rheumatoid 
arthritis.  The veteran's service medical records were 
completely negative for complaints or treatment of peripheral 
neuropathy of the lower extremities.

The veteran's initial claim seeking service connection was 
received in July 1993, approximately 28 years after his 
separation from service.

At an August 1993 VA examination of his feet, the veteran 
reported a crush injury to the left foot in 1961 with current 
discomfort and loss of sensation.  Examination revealed 
diminished reflexes at the knees and ankles bilaterally and 
strength and sensation deficits in both feet.  X rays showed 
small metal fragments in the first metatarsophalangeal joint 
of the left great toe and suggested an old fracture of the 
distal phalanx of that toe.  Diagnoses included neuropathy 
possibly secondary to trauma.  Also diagnosed was posterior 
and plantar calcaneal spurs and possible early 
osteoarthritis.

At an October 1993 VA examination of his back, the veteran 
reported the 1958 injury and current back discomfort 
aggravated by prolonged standing.  Examination revealed a 
normal gait and posture.  There was minimal loss of forward 
flexion of the lumbosacral spine.  X rays of the pelvis were 
normal.  Diagnoses included degenerative joint disease of the 
lumbosacral spine.

On an April 1994 VA treatment record, there was numbness in 
the left foot and the examiner noted complaints of peripheral 
neuropathy secondary to diabetes.

On a July 1994 VA annual check-up, the veteran reported that, 
as a truck driver, he drove 75 to 80 hours per week.  He was 
unable to tolerate prolonged standing or walking.  Currently, 
there was effusion of the left knee, venous varicosities, and 
degenerative joint disease of knees, hands, and back.

On a March 1995 VA neurologic examination, the veteran 
reported the 1958 back injury and the 1961 left foot crush 
injury.  He complained of abnormal sensation or loss of 
sensation in his feet and constant soreness in the back with 
occasional flare-ups.  His medical history included diabetes 
mellitus and varicosities of the lower extremities.  On 
examination, vibratory sensation was absent bilaterally to 
just above the knees, pin prick sensation was diminished in 
the lower extremities bilaterally to the knees and in the 
upper extremities bilaterally to the elbows, cold sensation 
was decreased in the entire right side of the body when 
compared with the left, and proprioceptive sensation was 
diminished in both feet.  Strength in the extremities was 
normal.  Deep tendon reflexes in the lower extremities were 
absent bilaterally.  Range of motion of the lumbar spine 
showed forward flexion to 45 degrees, extension to 20 degrees 
with pain, lateral flexion to 30 degrees, and rotation to 45 
degrees.  June 1993 X rays of the lumbar spine showed 
degenerative changes from L3 to S1.  Diagnoses included 
lumbar radiculopathy, mechanical low back pain, varicose 
veins, and peripheral neuropathy likely secondary to 
diabetes.

On a March 1995 VA orthopedic examination, conducted at his 
request by his regular VA treating physician, the veteran 
reported the 1958 lifting injury and the 1961 left foot crush 
injury.  He reported that his back had bothered him off and 
on since then.  The veteran gave a history of being told in 
service , in 1963, after experiencing pain in his hands that 
blood tests demonstrated arthritis.  He stated that he was 
told there was no cure for it and was given pain medication.  
Range of motion of the cervical spine showed extension to 30 
degrees and lateral flexion to 20 degrees bilaterally.  Range 
of motion of the lumbar spine showed forward flexion to 70 
degrees, extension to 20 degrees, and lateral flexion to 20 
degrees bilaterally.  There was some decrease in range of 
motion of the metatarsophalangeal joint of each great toe.  
It was reported that the veteran developed psoriasis at about 
age 15 and, currently, had psoriatic patches over the elbows 
and back of the head.  X rays revealed degenerative joint 
disease of the cervical spine, lumbar spine, left knee, left 
ankle, and both hands.  Diagnoses was that of degenerative 
joint disease of the hands, cervical spine, lumbar spine, 
left knee, left ankle, and the metatarsophalangeal joint of 
each great toe.  The examiner noted that the veteran may have 
had psoriatic or rheumatoid arthritis in the past but there 
was no evidence that either disease was currently active.  
The examiner further commented that the veteran did have 
degenerative joint disease or osteoarthritis of the mentioned 
joints.

Following the Board July 1996 Remand, additional VA 
outpatient treatment records indicating treatment from 
October 1994 through August 1996.  These records, however, 
were negative for any treatment pertinent to either the 
veteran's claimed back disorder or peripheral neuropathy.

The veteran also underwent a VA orthopedic examination of his 
left ankle in July 1998 which indicated a diagnosis of an old 
ankle sprain of the left ankle with very early 
osteoarthritis.  The examination, however, was negative for 
any findings pertaining to peripheral neuropathy of the lower 
extremity.

Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for a back disorder and for 
peripheral neuropathy.  Regarding the back disorder, the 
veteran has argued that he injured his back in service, as 
shown by his treatment for muscle strain in service.  He has 
further argued that he was told that he had arthritis in 
service.  The veteran has argued that his current back 
disorder, to include a diagnosis of degenerative joint 
disease, is related to these treatments in service.  
Regarding his claimed peripheral neuropathy, the veteran has 
argued that he experienced a left ankle sprain in service and 
this is responsible for his current peripheral neuropathy.

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  
38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  However, a 
claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded; then, if such evidence is submitted, the Secretary 
has the duty to assist a claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, there is no duty to assist.  
Anderson v. Brown, 9 Vet. App. 542 (1996).  Indeed, if the 
claim is not well grounded, the Board is without jurisdiction 
to adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Thus, the threshold question is whether the claimant has 
presented a well grounded claim.

A well grounded claim is one that is meritorious on its own 
or capable of substantiation; it need not be conclusive, but 
only plausible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  To 
present a well grounded claim, the claimant must present 
evidence, not mere allegation, and the evidence must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet. App. 359 (1995); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The credibility of evidence is assumed for the 
limited purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  Competent 
lay evidence may suffice where the determinative issue is 
factual in nature but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet. App. 563 (1996).

In order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The nexus requirement may be satisfied by a presumption that 
certain diseases, manifested to a certain degree, in certain 
veterans, within certain prescribed periods, are related to 
service.  38 C.F.R. §§ 3.307, 3.309.  In addition, the 
requisite link between a current disability and military 
service may be established, in the absence of a presumption 
or medical evidence that does so, by evidence that the 
veteran had a chronic disorder in service and currently has 
the same chronic disorder or by evidence that establishes 
incurrence of the disorder in service and continuity of 
symptomatology thereafter.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Having carefully reviewed the evidentiary record, the Board 
notes that in November 1958, the veteran sustained a lifting 
injury to the back diagnosed as a muscle strain and not said 
at that time to be chronic.  He made no other complaints of 
back pain in service, a back disorder was not diagnosed on 
service department examinations in June 1961, August 1963, or 
April 1965.  Furthermore, there is no evidence of continuity 
of symptomatology following service.  In this regard, the 
Board notes the significant passage of time in between the 
veteran's service and the first records of treatment 
pertaining to his back and his claim seeking service 
connection submitted in the 1990s.  Thus, the Board notes 
that the veteran has submitted no evidence of treatment 
documenting complaints pertaining to his back until many 
years after his service.  Although the veteran has currently 
been diagnosed with degenerative joint disease of the 
cervical and lumbar spine, as evidenced by his March 1995 
orthopedic examination, there is no competent evidence to 
indicate that the current diagnosis is in any way related to 
the treatment for muscle strain in service.

The Board has also carefully considered that the veteran did 
report a history of scarlet fever upon entrance examination 
into service and that there was an assessment of early 
rheumatoid arthritis in service, made in response to 
complaints regarding the hands.  That assessment was related 
to the veteran's pre-service history of scarlet fever.  
Although the Board has noted the history of that complaint, 
the Board further notes that the veteran had no complaints 
regarding the back at that time and there was no assessment 
of arthritis pertaining to the back in service or within one 
year of service.  Currently, the veteran's has been diagnosed 
with degenerative joint disease and osteoarthritis in the 
cervical spine and lumbar spine, as evidenced by his March 
1995 examination.  Again, however, the examination indicated 
there was no evidence of active rheumatoid or psoriatic 
arthritis and thus, there is simply no competent evidence of 
record to link the veteran's current diagnosis to any 
complaints or rheumatoid arthritis is service.  In sum, there 
is no medical evidence linking the veteran's current back 
disorder to military service and, in the absence of such 
evidence, the claim is not well grounded and must be denied.

Regarding the claimed peripheral neuropathy, the Board notes 
that the veteran has not contended that he was diagnosed with 
the disorder in service or during the first postservice year.  
Instead, the veteran has asserted that peripheral neuropathy 
in the left lower extremity was related to his left foot 
injury in service.  As indicated above, evidentiary 
assertions of the veteran are ordinarily accepted as true for 
the limited purpose of determining whether the claim is well 
grounded.  However, the exception to this principle is where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).  
Lay persons (i.e., persons without medical training or 
expertise) are not competent to offer opinions concerning 
medical etiology or diagnosis.  Heuer v. Brown, 7 Vet. 
App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 (1994); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Since the veteran 
is not shown to have medical training or expertise, he is not 
competent to determine the etiology of his peripheral 
neuropathy, and his assertion does not constitute medical 
evidence.  The medical evidence of the etiology of his 
peripheral neuropathy points to diabetes mellitus, as 
evidenced by VA outpatient treatment records as well as March 
1995 neurologic examination.  Thus, there is no medical 
evidence of a nexus between the veteran's peripheral 
neuropathy and military service and the veteran's assertion 
cannot fill that void.  Accordingly, the claim for service 
connection for peripheral neuropathy of the left lower 
extremity is not well grounded and must be denied.

The Board again notes that Caluza, supra, requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  As to both his 
claims, the veteran has provided evidence of a current 
disability and of a disease or injury in service.  However, 
he has failed to provide any competent evidence of a nexus 
between the two.  Thus, the veteran has failed to satisfy 
these requirements.  As such evidence has not been presented 
here, the veteran has not submitted well-grounded claims.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claims.  
The Board finds that no further action is warranted relative 
to the development of the veteran's claims, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claims 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the appellant of particular evidence 
needed to make his application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Entitlement to service connection for a back disorder and for 
peripheral neuropathy of the left lower extremity is denied, 
as the claims are not well-grounded.


		
	BRIAN W. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

